 

Un ! be d Sieule S Ds trict (Sree mus

 

(Ache am Disheted Od Wisconsin a es

 

 

 

bres M. Cowin $ ee

 

Yo 10 $e , Debbuner Ayplk ae

 

V. Te tee)

 

Cary Boughton NWOTLCE OF

 

Res for dend- sil, A 4 P FAL.

 

 

 

 

 

 

 

Ail | at\/ AH } Z “4 y—
hereby aphe ols beam the dudymesad- of ve Veeslern D sheted- Gaual Od

WiSCoasin deaying the petrbrun dun Wik of haan 5 Corps, and the Rule a

 

Motion to bo dinend, disemissiag the acdwn f, $242 dud yarends Were éndered by

 

the Hon. i. p beberson U.S. Dstricd- dudge, on U-19-18 Cctebon), and 4- 29-19

 

(meta). Louse 1s alse cuppecll bhe didamend Op Pp Vedern Dis dried

 

asad oy WAS en Sir denyrag his Maron do » Sue / Matha Por Oler ma dem cab

 

Lrtbeve) bydbhe Hon, ZI lan v5: Oidrred ale, on 4-29-19

 

 

Ed Coanterce sadly widh Hs Wobtee ab Lied, Marine Les pecdbibly Stubm bs oe.

 

timely Aetheadyon de band, te é hb é r 7 bad. =

 

 

_ o.2 kG
— ee?

 

ae ™*

 

 

 

P.O. Bax 1000
Boscobel, WZ 53805" |

a (petty Lagat a
Mioeatis eure frogeum Fachby

 

 

 

 

 

 
